This office action is in response to the amendments filed on 12/23/2020. Claims 1-2, 4-20 are currently pending in the application. 
Allowable Subject Matter
Claims 1-2, 4-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 
REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 12 and 19 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claims 1, 12, 19: “…inserting an identification of the identified one or more registers into a stream of executable operations for the machine code instruction; subsequent to inserting the identification of the identified one or more registers into the stream of executable operations for the machine code instruction, executing the machine code instruction by executing the executable operations for the machine code instruction; and after executing the executable operations for the machine code instruction, identify, from the identification of the identified , the particular register comprising the register storing the processor flag and which was affected by execution of the executable operations for the machine code instruction; and perform at least the following for the touched particular register: compare the particular register with a register breakpoint collection; and generate an event when the particular register is in the register breakpoint collection..…”;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Reference Dracea is directed to a method provided for debugging a compiled computer program having one or more variables by generating variable location information for a first variable stored in a CPU register that is parsed from runtime disassembly information for the compiled computer program and used to generate a pattern to search for the first variable in the runtime disassembly information to identify a program address for the first variable that can be used to set a software program watchpoint for the first variable.

Reference Cox is directed to a method for generating digital random number generator (DRNG) to condition entropy data provided by an entropy source, to generate a plurality of deterministic random bit (DRB) strings, and to generate a plurality of nondeterministic random bit (NRB) strings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114